     Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 1 of 14 PageID #:18




                             UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION
____________________________________
 ARMANI MARTINEZ, individually, and on
 behalf of all others similarly situated
                                                  Civil Action No.: 1:20-cv-05632
    Plaintiff,
                                                  Honorable John Z. Lee
 v.

 CREDIT COLLECTION SERVICES, INC.,

    Defendant.


              DEFENDANT CREDIT COLLECTION SERVICES, INC. D/B/A
            CREDIT COLLECTION SERVICES’ ANSWER AND AFFIRMATIVE
              DEFENSES TO PLAINTIFF’S CLASS ACTION COMPLAINT

       Defendant, Credit Control Services, Inc. d/b/a Credit Collection Services (“CCS”),

incorrectly named herein as Credit Collection Services, Inc., by and through its undersigned

counsel, Gordon Rees Scully Mansukhani, LLP, hereby answers the Class Action Complaint [ECF

No. 1] of the Plaintiff, Armani Martinez (“Plaintiff”). In support thereof, CCS states as follows:

                            ANSWER TO NATURE OF ACTION

       1.      Admitted in part and denied in part. CCS admits that Plaintiff is attempting to assert

a claim pursuant to the Fair Debt Collection Practices Act, 15 U.S.C. 1692, et seq. (“FDCPA”).

To the extent Plaintiff suggests that CCS violated the FDCPA, such allegation is denied.

                        ANSWER TO JURISDICTION AND VENUE

       2.      Admitted.    CCS admits that this Court has subject matter jurisdiction over

Plaintiff’s matter as his claims arise under the FDCPA, a federal statute.

       3.      Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court.
     Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 2 of 14 PageID #:19




                                     ANSWER TO PARTIES

       4.      Admitted in part and denied in part. CCS admits that on information and belief the

Plaintiff is a natural person. CCS lacks knowledge or information sufficient to form a belief as to

the age and residency of plaintiff at all times relevant to this litigation. As such, these allegations

are denied.

       5.      Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court.

       6.      Admitted.

       7.      Denied. Further stating, Defendant has never had any office or other presence at the

address listed in this paragraph.

       8.      Admitted in part and denied in part. CCS admits that at times it engages in the

practice of collecting debts owed to others. CCS objects to the use of the term “principal purpose”

as it is vague and ambiguous. CCS further denies the remaining allegations in this paragraph as

they call for conclusions of law. CCS refers all questions of law to the court.

                           ANSWER TO FACTUAL ALLEGATIONS

       9.      Admitted. CCS admits that Plaintiff obtained medical treatment from Edward

Hospital for which he still owes a $79.40 balance.

       10.     Denied. CCS lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in this paragraph and leaves Plaintiff to his proofs.

       11.     Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court.

       12.     Admitted.




                                                   2
     Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 3 of 14 PageID #:20




        13.    Admitted in part and denied in part. CCS admits that it sent Plaintiff a letter dated

August 26, 2020. CCS denies Plaintiff’s attempt to characterize the letter, as it is a writing that

speaks for itself. To the extent that Plaintiff attempts to mischaracterize the letter, CCS denies the

same.

        14.    Denied. CCS denies Plaintiff’s allegations, as the letter is a writing that speaks for

itself. Further, CCS denies Plaintiff’s attempt to mischaracterize the same.

        15.    Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court.

        16.    Denied. CCS denies all allegations in this paragraph as they concern the letter, a

writing that speaks for itself. CCS additionally denies any attempt by Plaintiff to mischaracterize

the same. To the extent that this paragraph suggests CCS violated the FDCPA by not using the

phrase “current creditor”, CCS denies such allegation as there is no requirement in the FDCPA

necessitating the use of that specific phrase in initial communications to debtors. CCS further

denies all allegations in this paragraph that call for conclusions of law. CCS refers all questions

of law to the Court.

        17.    Denied. CCS denies the allegations in this paragraph as they concern the letter, a

writing that speaks for itself. CCS additionally denies any attempt by Plaintiff to mischaracterize

same. To the extent that this paragraph suggests CCS violated the FDCPA by use of the phrase

“current creditor”, CCS denies such allegation as there is no requirement in the FDCPA

necessitating the use of that specific phrase in initial communications to debtors. CCS further

denies all allegations in this paragraph that call for conclusions of law. CCS refers all questions

of law to the Court.




                                                  3
      Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 4 of 14 PageID #:21




        18.     Denied. CCS lacks knowledge and information sufficient to form a belief regarding

Plaintiff’s mindset upon reading the August 26, 2020 letter. Further responding, attached hereto as

Exhibit A is a letter sent by the creditor, Edward Hospital, to Plaintiff shortly before the CCS letter

at issue. This letter made clear to Plaintiff that Edward Hospital may refer his valid, due, and owing

account to an outside collection agency. Therefore, Plaintiff would not have been confused about

the identity of the creditor in CCS’ August 26, 2020 letter.

        19.       Denied. CCS denies Plaintiff’s attempt to characterize CCS’ August 26, 2020

letter, attached hereto as Exhibit B, as it is a writing that speaks for itself. Further, CCS objects to

Plaintiff’s use of term “confusing” as CCS clearly and conspicuously set forth the following at the

top of Plaintiff’s August 26, 2020 letter, “CREDITOR: EDWARD HOSPITAL”. Further

responding, the payment remittance portion of the letter clearly identified that payments were

being sent directly to the creditor, Edward Hospital.

        20.     Denied. CCS denies Plaintiff’s attempt to characterize the August 26, 2020 letter

as it is a writing that speaks for itself.

        21.     Denied. CCS denies Plaintiff’s attempt to characterize the August 26, 2020 letter

as it is a writing that speaks for itself. CCS denies that Plaintiff suffered any confusion regarding

the identity of the creditor as the letter, just below Plaintiff’s name and address, CCS wrote the

following, “CREDITOR: EDWARD HOSPITAL.” Further responding, the payment remittance

portion of the letter clearly identified that payments were being sent directly to the creditor, Edward

Hospital. CCS leaves Plaintiff to his burden of proof.

        22.     Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court.




                                                   4
     Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 5 of 14 PageID #:22




                            ANSWER TO CLASS ALLEGATIONS

          23.   No response is required to paragraph 23 as Plaintiff merely incorporates his

allegations from prior paragraphs by reference. To the extent that a response is deemed necessary,

CCS incorporates its responses to paragraphs 1 through 22 as though fully set forth herein at length.

          24.   Admitted in part and denied in part. CCS admits that Plaintiff attempts to bring this

action individually and on behalf members of a putative class. CCS denies that Plaintiff has asserted

a viable individual claim, let alone a viable class claim. CCS further denies that class treatment is

appropriate and denies any violation of the FDCPA in its collection efforts toward Plaintiff or

members of the putative class.

          25.   Admitted in part and denied in part. CCS admits that Plaintiff attempts to define a

class. CCS denies that Plaintiff’s definition presents a viable claim as her class definition is “fail

safe.” As such, CCS denies that Plaintiff has asserted a viable individual claim, let alone a viable

class claim.

          26.   Admitted in part and denied in part. CCS admits that Plaintiff is excluding certain

individuals from the putative class.

                A.     Numerosity

          27.   Denied. CCS lacks knowledge or information sufficient to form a belief as to the

veracity of Plaintiff’s allegations in this paragraph, and denies the same.

          28.   Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court. By way of further answer, Plaintiff has not set

forth a sufficient factual basis to determine that “it is clear that joinder is impracticable”. CCS

demands strict proof of such a sweeping and conclusory allegation, and leaves Plaintiff to her

proofs.




                                                   5
     Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 6 of 14 PageID #:23




          29.   Denied. CCS denies the allegations in this paragraph and leaves Plaintiff to her

proofs.

                B.     Commonality and Predominance:

          30.   Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court. By way of further answer, Plaintiff has not set

forth a sufficient factual basis to assert that there exist “many questions of law and fact common”

between Plaintiff’s individual claims and the putative class claims. CCS demands strict proof of

such conclusory allegations, and leaves Plaintiff to her proofs.

                C.     Typicality:

          31.   Denied. CCS denies that Plaintiff has asserted a viable individual claim, let alone a

viable class claim. CCS further denies that class treatment is appropriate and denies any violation

of the FDCPA. CCS further denies these allegations as they call for conclusions of law. CCS

refers all questions of law to the Court.

          32.   Denied. CCS denies the allegations in this paragraph. CCS further denies that it

engaged in any conduct violative of the FDCPA toward Plaintiff or members of her putative class.

As such, Plaintiff and all members of the putative class are ineligible to receive damages.

                D.     Superiority and Manageability:

          33.   Denied. CCS denies that Plaintiff has asserted a viable individual claim, let alone a

viable class claim. CCS also denies that class treatment is appropriate and denies any violation of

the FDCPA. By way of further answer, CCS objects to the allegations in this paragraph as they

call for conclusions of law. CCS refers all questions of law to the Court.

          34.   Denied. CCS denies engaging in any conduct toward Plaintiff or the members of

the putative class that violated the FDCPA, and, therefore, denies that there are any eligibility for




                                                  6
     Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 7 of 14 PageID #:24




damages. CCS additionally denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court.

          35.   Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court.

          36.    Denied. CCS denies the allegations in this paragraph as they call for conclusions

of law. CCS refers all questions of law to the Court.

                E.     Adequate Representation:

          37.   Denied. CCS lacks knowledge or information sufficient to form a belief as to the

truth of allegations in this paragraph, and denies the allegations accordingly. Further responding,

CCS denies that Plaintiff has asserted a viable individual claim, let alone a viable class claim.

Therefore, Plaintiff is not be an adequate class representative as she has failed to set forth any

viable individual or class claims.

          38.   Denied. CCS denies the allegations in this paragraph and leaves Plaintiff to her

proofs.

          39.   Denied. CCS denies the allegations in this paragraph and leaves plaintiff to her

proofs.

                             ANSWER TO CLAIMS FOR RELIEF

                                           COUNT I:
                  Fair Debt Collection Practices Act (15 U.S.C. §1692 et. seq.)
                  (On behalf of Plaintiff and the Members of Putative Class)


          40.   No response is required to paragraph 40 as Plaintiff merely incorporates his

allegations from prior paragraphs by reference. To the extent that a response is deemed necessary,

CCS incorporates its responses to paragraphs 1 through 39 as though fully set forth herein at length.




                                                 7
       Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 8 of 14 PageID #:25




                                    Violation(s) of 15 U.S.C. §1692g

        41.     Admitted in part and denied in part. CCS admits that Plaintiff cites a portion of the

FDCPA in this paragraph. CCS denies Plaintiff’s attempt to characterize the same as the statute is

a writing that speaks for itself.

        42.     Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court. Further, CCS denies Plaintiff’s

mischaracterization of Section 1692g(a)(2) of the FDCPA as it merely requires a debt collector to

specify the “name of the creditor to whom the debt is owed.” Section 1692g(a)(2). CCS clearly

set forth the name of the creditor at the top of Plaintiff’s August 26, 2020, thereby precisely

complying with the FDCPA.

        43.     Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law. CCS refers all questions of law to the Court. To the extent that Plaintiff implies CCS violated

Section 1692g, such allegations are denied as the statutorily mandated d disclosures were included

in the August 26, 2020 letter.

        44.     Denied. CCS denies the allegations in this paragraph as they call for conclusions of

law.    CCS refers all questions of law to the Court.            Further, CCS denies Plaintiff’s

mischaracterization of Section 1692g(a)(2) of the FDCPA as it merely requires a debt collector to

specify the “name of the creditor to whom the debt is owed.” Section 1692g(a)(2). CCS clearly

set forth the name of the creditor at the top of Plaintiff’s August 26, 2020, thereby precisely

complying with the FDCPA.

        45.     Denied. CCS denies the allegations in this paragraph as they call for conclusions

of law. CCS refers all questions of law to the Court




                                                   8
     Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 9 of 14 PageID #:26




        46.     Denied. CCS lacks sufficient knowledge or information to form a belief as to the

mindset of Plaintiff upon receiving the August 26, 2020 letter, and denies such allegations

accordingly.

        47.     Denied. CCS lacks sufficient knowledge or information to form a belief as to the

truth of the allegations in this paragraph, and denies the same. Further, CCS denies the allegations

in this paragraph as they call for conclusions of law. CCS refers all questions of law to the Court.

        CCS denies the allegations in Plaintiff's “WHEREFORE” clause. Specifically, CCS denies

that Plaintiff's prayer for relief is appropriate in the absence of setting forth any viable individual

or putative class claims.

                            ANSWER TO DEMAND FOR JURY TRIAL

        Admitted in part and denied in part. CCS admits that Plaintiff seeks a jury trial regarding

the claims advanced against the Defendant in her Class Action Complaint. CCS denies that

Plaintiff is entitled to a trial by jury, or any trial, in the absence of presenting any viable claims.



                                   AFFIRMATIVE DEFENSES

                                FIRST AFFIRMATIVE DEFENSE

        Plaintiff has failed to state claims upon which relief may be granted. CCS did not violate

the FDCPA in the course of its collection efforts to recover on a valid and delinquent debt

obligation owed by Plaintiff to Edward Hospital. Therefore, Plaintiff’s claims against CCS under

the FDCPA should be dismissed or withdrawn.

                              SECOND AFFIRMATIVE DEFENSE

        Plaintiff has failed to show any violation of the FDCPA, and, therefore, is not entitled to

attorney’s fees or costs.




                                                    9
    Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 10 of 14 PageID #:27




                              THIRD AFFIRMATIVE DEFENSE

       Plaintiff is not entitled to recover any damages, or any recovery awarded should be reduced

by the amount of damages that reasonably could have been avoided, because Plaintiff failed to

take reasonable steps to mitigate her damages with respect to the matters alleged in the Complaint.

                            FOURTH AFFIRMATIVE DEFENSE

       The conduct of CCS at all times complied with the FDCPA, and all applicable statutes,

regulations and laws. Accordingly, the Complaint and each purported cause of action alleged

therein against CCS is barred.

                              FIFTH AFFIRMATIVE DEFENSE

       A plaintiff in an FDCPA action has the burden of proving that the underlying debt is

consumer in nature. Plaintiff has not pleaded any facts demonstrating that the alleged debt at issue

is a consumer debt.

                              SIXTH AFFIRMATIVE DEFENSE

       For a statement to be deemed violative of any subsection of the FDCPA, the statement

must be both misleading and material. See Powell v. Palisades Acquisition XVI, LLC, 782 F.3d

119, 126 (4th Cir. Md. 2014); Warren v. Sessoms & Rogers, P.A., 676 F.3d 365 (4th Cir. 2012).

None of the statements in CCS’ August 26, 2020 letter to Plaintiff were either misleading or

material.

                            SEVENTH AFFIRMATIVE DEFENSE

       Any purported damages claimed by Plaintiff, which CCS denies, were due to the

affirmative actions and/or omission of Plaintiff or others and does not give rise to any claim of

damages against CCS.




                                                10
    Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 11 of 14 PageID #:28




                             EIGHTH AFFIRMATIVE DEFENSE

       If CCS violated the FDCPA which it denies, Plaintiff has incurred no actual damages or

any ascertainable loss as a result of the purported violation.

                              NINTH AFFIRMATIVE DEFENSE

       In the event that Plaintiff is able to adequately plead a violation of the FDCPA, which CCS

denies, Plaintiff's entitlement to statutory damages is capped at $1,000 per action.

                              TENTH AFFIRMATIVE DEFENSE

       Section 1692g(a)(2) does not require debt collectors to use the phrase “current creditor” in

its initial communications with debtors.       As such, CCS’ reference to Edward Hospital as

“CREDITOR” at the top of its August 26, 2020 letter to Plaintiff comported with all statutory

requirements. See Lindley v. TRS Recovery Associates, No. 2:12-cv-109, 2012 U.S. Dist. LEXIS

175935 (S.D. Tex. Dec. 12, 2012).

                           ELEVENTH AFFIRMATIVE DEFENSE

       Plaintiff’s reliance on Steffek v. Client Services, Inc., 948 F.3d 761 (7th Cir. 2020), is

misguided as the facts in the instant case are wholly dissimilar and distinguishable. In Steffek, the

initial collection letters sent to Plaintiffs bore the following heading, “RE: CHASE BANK USA,

N.A.” The letters at issue did not contain any identifying terms, such as “creditor” or “customer.”

Id. In Plaintiff’s case, the following phrasing was placed at the top center of CCS’ initial

communication to Plaintiff, “CREDITOR: EDWARD HOSPITAL”. Here, unlike Steffek, CCS

identified Plaintiff’s creditor using clear and unambiguous language, and, therefore, did not violate

Section 1692g(a)(2). Further responding, the payment remittance portion of the letter clearly

identified that payments were being sent directly to the creditor, Edward Hospital.




                                                 11
    Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 12 of 14 PageID #:29




                           TWELFTH AFFIRMATIVE DEFENSE

       CCS reserves the right to raise any other affirmative defenses not previously asserted in

this Answer as they may arise through further investigation and discovery.

                         THIRTEENTH AFFIRMATIVE DEFENSE

       Class treatment is grossly inferior to individual treatment in this case. As Plaintiff set forth

a fail-safe class, class membership that could not be ascertained without a particularized and

individual investigation into each putative member of the class. Such individualized inquiries

would undermine the only primary purpose of a class action – efficiency in both time and money.

Therefore, class treatment should be denied and the class allegations should be dismissed or

withdrawn.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Common questions of law or fact do not exist and do not outweigh the individual issues,

thereby precluding class treatment in this matter. This is particularly apparent where each member

of the fail-safe class would require individual investigation to determine membership.

       WHEREFORE, Defendant, Credit Control Services, Inc. d/b/a Credit Collection Services,

(“CCS”) prays that this answer be deemed good and sufficient and that Defendant be dismissed

with prejudice; that judgment be granted to Defendant and that the relief requested by Plaintiff be

denied; that all costs be taxed to Plaintiff; and for such other relief as may the Court may deem

just and equitable.




                                                 12
Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 13 of 14 PageID #:30




                           Respectfully submitted,

                           GORDON REES SCULLY MANSUKHANI LLP


                           By: _s/ Chirag H. Patel_________
                                Stephanie F. Jones (#6313160)
                                Chriag H. Patel (#6306711)
                                One North Franklin, Suite 800
                                Chicago, Illinois 60606
                                Telephone: (312) 565-1400
                                Fax: (312) 565-6511
                                Email: sfjones@grsm.com
                                Email: cpatel@grsm.com
                                Attorneys for Defendants,
                                Credit Control Services, Inc.
                                d/b/a Credit Collection Services




                                    13
    Case: 1:20-cv-05632 Document #: 9 Filed: 12/07/20 Page 14 of 14 PageID #:31




                                CERTIFICATE OF SERVICE

       The undersigned, an attorney, states that on December 7, 2020, a true and complete copy

of the foregoing document was filed with the Clerk of the Court and served in accordance with

the Federal Rules of Civil Procedure and/or the District’s Local Rules, and/or the District’s Rules

on Electronic Service, upon the following parties and participants:

                      Mohammed O. Badwan, Esq.
                      Sulaiman Law Group, Ltd.
                      2500 South Highland Avenue
                      Suite 200
                      Lombard, Illinois 60148
                      Tel: (630) 575-8180
                      Email: mbadwan@sulaimanlaw.com
                      Attorney for Plaintiff


                                                     By: s/ Chirag H. Patel
                                                         Stephanie F. Jones (#6313160)
                                                         Chriag H. Patel (#6306711)
                                                         One North Franklin, Suite 800
                                                         Chicago, Illinois 60606
                                                         Telephone: (312) 565-1400
                                                         Fax: (312) 565-6511
                                                         Email: sfjones@grsm.com
                                                         Email: cpatel@grsm.com
                                                         Attorneys for Defendants,
                                                         Credit Control Services, Inc.
                                                         d/b/a Credit Collection Services




                                                14
